Citation Nr: 1625035	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease with radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on a period of active duty for training in the United States Marine Corps Reserve from February 1969 through February 1970. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Veteran perfected his appeal on the issue of entitlement to service connection for degenerative disc disease with radiculopathy of the left lower extremity.  At that time, he requested a Travel Board hearing. 

On May 1, 2015, the RO sent a letter to the Veteran informing him that his hearing was scheduled for June 9, 2015.  The letter stated that if he wished to reschedule his hearing, he must submit a written request to do so within 30 days of the date on the letter.  The Veteran submitted a written request dated May 17, 2015, and post-marked May 18, 2015, requesting a postponement.  He stated that he would be out of town until August 15, 2015 because a sick relative.  It appears that the RO mistakenly noted this request as one to cancel his hearing.

As the Veteran complied with the terms of the letter dated May 1, 2015, in requesting a postponement for good cause, a remand is warranted to reschedule the Veteran for a hearing.




Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a Travel Board hearing with a VLJ in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




